UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7489


LAURA J. MOORE,

                  Petitioner - Appellant,

          v.

MARYLAND CORRECTIONAL INSTITUTION FOR WOMEN; CAROLYN ATKINS,
Warden; ATTORNEY GENERAL OF MARYLAND,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cv-01703-CCB)


Submitted:   February 25, 2010               Decided:   March 3, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Laura J. Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Laura J. Moore seeks to appeal the district court’s

order dismissing without prejudice her 28 U.S.C. § 2254 (2006)

petition for failure to exhaust state court remedies.                                 The order

is not appealable unless a circuit justice or judge issues a

certificate          of    appealability.              See    28     U.S.C.    §     2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      §    2253(c)(2)        (2006).          A    prisoner        satisfies       this

standard   by        demonstrating          that      reasonable      jurists        would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                 See Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).            We   have    independently          reviewed       the     record   and

conclude      that         Moore      has   not       made    the     requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal. We dispense with oral argument because the facts and

legal    contentions           are    adequately        presented       in     the    materials

before    the    court         and    argument        would    not    aid     the    decisional

process.

                                                                                      DISMISSED



                                                  2